Citation Nr: 0907397	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-11 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for a service-connected traumatic cataract of the 
left eye.  

2.  Entitlement to service connection for a left ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1951 to April 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and April 2006 rating 
decisions of the Department of Veterans Affairs Regional 
Offices (ROs) in Los Angeles, California and Seattle, 
Washington, respectively.  

The Veteran requested and was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge in December 2008 at 
the RO in Albuquerque, New Mexico.  A written transcript of 
that hearing was prepared and a copy of this transcript has 
been incorporated into the evidence of record.  

During the above hearing, the Veteran requested that his 
claim be left open for an additional 60 days to allow him to 
submit additional evidence.  This 60 day period has now 
passed and appellate review may proceed.  

The issue of entitlement to a disability evaluation in excess 
of 30 percent for a traumatic cataract of the left eye is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's left ankle disorder did not manifest as a 
result of the Veteran's active military service.  

CONCLUSION OF LAW

The criteria for service connection for a left ankle disorder 
have not been met.  38 U.S.C.A §§ 1101, 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist Veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in November 2005 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
provided with the Dingess requirements (specifically, how 
disability ratings and effective dates are assigned) in a 
March 2006 letter. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in November 2005, and VA has obtained these 
records as well as the records of the Veteran's outpatient 
treatment with VA.  VA has also incorporated the Veteran's 
private treatment records into the record of evidence.  
Finally, per the Veteran's request, the Board left the record 
open for an additional 60 days to afford the Veteran all 
opportunities to submit any additional evidence he may have 
had in support of his claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  



Facts and Analysis

The Veteran contends that he is entitled to service 
connection for a left ankle injury.  However, the competent 
medical evidence of record does not indicate that the Veteran 
injured his left ankle in service or that any current ankle 
disorder is related to the Veteran's military service.  As 
such, service connection is not warranted.  

The Veteran testified that he injured his left ankle around 
the summer of 1952 when parachuting in windy conditions 
during his active military service.  The Veteran's service 
medical records do not provide any support for this claim.  
There is no indication that the Veteran ever injured his left 
ankle, and according to his February 1953 separation 
examination, his lower extremities and feet were found to be 
normal upon separation.  The only evidence, aside from the 
Veteran's own testimony, in support of this assertion is a 
statement from a fellow serviceman.  This letter, dated 
February 2006, suggests that the Veteran did in fact break 
his ankle parachuting, as the author notes that he "became 
aware" after the jump that the Veteran had in fact injured 
his left foot.  

The Board has considered the lay testimony provided by the 
Veteran's fellow serviceman.  The author of this note 
indicates that he "became aware" of the Veteran's left 
ankle injury after they completed the jump  The author does 
not indicate when he became aware of this fact, or, that he 
actually witnessed the injury.  Regardless, the Board has 
considered this testimony, but finds that it is outweighed by 
the complete lack of medical evidence pertaining to the 
Veteran's left lower ankle throughout the entirety of his 
military service and, as discussed below, the decades 
following his separation from service.  

The Veteran's post-service medical records do not suggest 
that the Veteran currently suffers, or has ever suffered, 
from the residuals of an in-service left ankle injury.  In 
fact, the first evidence of the Veteran seeking medical 
treatment for his left ankle is the November 2005 VA 
examination.  According to the examiner, the Veteran was 
wheelchair bound due to a cerebrovascular accident that 
occurred in 1994 with hemiplegia on the left side of his 
body.  The examiner noted that the Veteran had total 
functional loss of his range of motion of the left ankle, 
secondary to his cerebrovascular accident.  The examiner 
diagnosed the Veteran with left ankle arthralgia with left 
hemiplegia.  It was the examiner's opinion that the Veteran's 
current left ankle condition was less likely related to his 
parachute jumping.  The examiner supported this opinion by 
noting that the Veteran had no residuals of acute pathologies 
such as a fracture, dislocation or arthritic changes.  The 
examiner was only able to find evidence of motor weakness of 
the left lower extremity resulting from a cerebrovascular 
accident.  

The Board notes that when considering whether or not to grant 
a claim for service connection, the Board may take into 
consideration the passage of a lengthy period of time in 
which the Veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, there is no evidence of the Veteran seeking 
treatment for his left ankle prior to the November 2005 VA 
examination.  The absence of any medical evidence for 
approximately 52 years after separation from service tends to 
establish that the Veteran's current left ankle disorder is 
not a result of his military service.

Following the November 2005 VA examination, VA received a 
private medical opinion prepared by a Dr. MM.  According to 
Dr. M, the Veteran was complaining of left lateral ankle pain 
that began during his military service.  The Veteran reported 
that the pain had increased over the past 10 years.  Dr. M 
took X-rays of the Veteran's left ankle, but aside from 
arteriosclerosis, found no real bony abnormalities.  Dr. M 
concluded that he thought it was possible that the Veteran's 
military injury could have caused his current left ankle 
injury, but he noted that he thought the stroke was an issue 
with this also.  

The Board does not find the opinion of Dr. M to be persuasive 
evidence in support of the Veteran's claim.  First, Dr. M did 
not actually link the Veteran's current left ankle condition 
to his military service.  Dr. M simply noted that it was 
"possible" that an in-service fracture could have caused 
the Veteran's left ankle injury.  Cf. Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).

The record also contains VA outpatient treatment records from 
January 2006 to September 2007.  These records note that the 
Veteran presently suffers from left ankle problems and that 
the Veteran has a history of cerebrovascular accident.  
However, these records do not refer to an in-service ankle 
injury or suggest that the Veteran's current left lower 
extremity weakness is in any way related to his military 
service.  The final piece of medical evidence is a treatment 
note prepared by Dr. M in October 2007.  According to this 
note, the Veteran was seeking treatment for his left lateral 
ankle pain.  No etiological opinion was offered at this time.  

The Board has also considered the lay testimony provided by 
the Veteran.  In a statement received by VA from the Veteran 
in October 2005, and in the Veteran's December 2008 hearing 
testimony, the Veteran expressed his belief that his alleged 
in-service injury was the cause of his current left ankle 
disorder.  However, VA has received no evidence suggesting 
that the Veteran has the qualifications to offer such a 
medical opinion.  A layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Therefore, the Board does not find the Veteran's opinion 
regarding etiology to be competent medical evidence 
supporting a grant of service connection.  

For the above discussed reasons, the Board assigns more 
weight and validity to the findings made by the VA examiner 
in the above-referenced November 2005 report than those made 
by Dr. M.  See Winsett v. West, 11 Vet. App. 420 (1998), 
aff'd 217 F.3d 854 (Fed. Cir. 1999) (unpublished decision), 
cert. denied 120 S. Ct. 1252 (2002) (it is not error for the 
Board value one medical opinion over another, as long as a 
rationale basis for doing so is given).

Considering all of the above evidence, the Board has found no 
competent and probative evidence suggesting that the 
Veteran's current left ankle condition is related to his 
military service.  There is no credible evidence 
demonstrating that the Veteran injured his left ankle in 
service.  Further, there is no evidence suggesting that there 
is a nexus between the Veteran's current left ankle disorder 
and his military service.  The November 2005 VA examiner 
concluded that it was in fact less likely that the Veteran's 
left ankle condition was caused by military service rather 
than his cerebrovascular accident.  As such, two of the three 
criterion required to substantiate a claim of service 
connection have not been met.  See Hickson, 12 Vet. App. at 
252.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a left ankle disorder must be 
denied.

ORDER

Entitlement to service connection for a left ankle disorder 
is denied.  


REMAND

The Veteran's representative asserted in the December 2008 
Travel Board hearing that the Veteran's left eye disorder had 
worsened since the November 2005 VA examination.  
Specifically, the representative noted that the previous VA 
examination was now "way outdated," and requested a new 
examination.  

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates that there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a Veteran is entitled to a new 
examination after a 2 year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  Therefore, 
considering the Veteran's representative's contention that 
the Veteran's symptomatology may be worse, along with the 
fact that the Veteran's last VA examination was in November 
2005, the Veteran must be provided with the opportunity to 
report for a current VA examination of the left eye.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should schedule the Veteran for 
an appropriate VA examination of the left 
eye.  The claims folder should be made 
available to and reviewed by the examiner.  
All appropriate tests and studies should 
be conducted.  The examiner should opine 
as to the current severity of the 
Veteran's service-connected left eye 
disability, describing in detail any 
worsening of symptomatology noted upon 
examination.  In doing so, the examiner 
must indicate the level of impairment of 
visual acuity, if any, in both the right 
and the left eyes.  

A complete rationale for any opinion 
expressed and conclusion reached should be 
outlined in the report.  

2. After completion of the above, the AMC 
should review the expanded record and 
readjudicate the Veteran's claim.  If the 
claim remains denied, the AMC should issue 
a supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


